Citation Nr: 1122054	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for a service-connected left knee scar.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from April 1989 to March 1999.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

This claim was previously remanded by the Board in September 2010 for further evidentiary development.  Specifically, in September 2010, the Board, inter alia, instructed the VA Appeals Management Center (AMC) to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected left knee scar.  The RO/AMC was then to readjudicate the Veteran's claim and, if not granted to the fullest extent, return it to the Board.  Review of the Veteran's VA claims file reflects that the AMC requested a VA examination in connection with the Veteran's claim in October 2010.  The Veteran presented for this VA examination in December 2010, and the VA examination report has been associated with the Veteran's VA claims file.  The AMC readjudicated the Veteran's claim in an April 2011 supplemental statement of the case (SOC), and the Veteran's claim was retuned to the Board.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In September 2010, the Board also denied the Veteran's claims for increased evaluations for his service-connected left knee disorder and hypertension and partially granted the Veteran's claim for a compensable evaluation for his service-connected status-post right, great toenail excision; a 10 percent evaluation was assigned, effective January 15, 2008.  The Board's partial grant was effectuated by RO in an October 2010 rating decision.  To the Board's knowledge, no appeal was taken as to any issue.  The Board's decision is therefore final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).


FINDINGS OF FACT

1.  The Veteran's Cesarean section residual scar is well-healed, and manifested by occasional itching and intermittent subjective reports of pain, with no objectively found pain on examination.

2.  The competent evidence of record does not show that the Veteran's service-connected left knee scar so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for Cesarean section residual scar have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

2.  The criteria for referral of the Veteran's service-connected left knee scar for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's hallux valgus claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2002 fully satisfied the duty to notify provisions concerning his claims for service connection and an increased rating.  The Veteran was informed that evidence was needed showing his service-connected left foot disabilities had increased in severity.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006.  A letter to the Veteran dated in March 2006 provided him with sufficient Dingess notification, and the Veteran's claims were subsequently readjudicated in SSOC's dated in April 2007, July 2008 and December 2009.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in October 2002, May 2005, April 2006 and October 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2002, May 2005, April 2006 and October 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  Although the October 2002 examiner did not have the claims file to review, the Veteran's subjective complaints and the objective findings were recorded, and the Veteran was afforded three subsequent VA examinations in which the claims file was reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected left knee scar has been assigned a noncompensable (zero percent) evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which contemplates superficial scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The criteria for evaluating the residual stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  However, these revisions were specifically applicable to claims filed on or after October 23, 2008.  Here, the Veteran's initial claim for an increased evaluation was received in January 2008.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.  

Prior to October 23, 2008, Diagnostic Code 7804 assigned a single 10 percent evaluation for a superficial scar that was painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).

In this case, the probative and persuasive evidence of record does not support an initial compensable evaluation for the Veteran's left knee scar under Diagnostic Code 7804.  The March 2008 and December 2010 VA examination reports reflect that the Veteran denied pain and tenderness associated with his service-connected left knee scar.  The VA examiners reported that the Veteran's service-connected left knee scar measured 10 centimeters long by 0.5 (one-half) millimeters wide, did not affect the Veteran's left knee flexibility and was superficial, smooth and stable, without adherence to the underlying tissue, ulceration, breakdown, loss of skin, inflammation, edema, induration, inflexibility or keloid formation.  

The Board observes that the Veteran reported to the December 2010 VA examiner that his VA-prescribed neoprene knee brace irritated his service-connected left knee scar when worn, causing pain.  The Veteran reported that he discontinued use of this knee brace after eight months because of this irritation and has since been prescribed a cane for stability.  See the December 2010 VA examination report.  It is true the Veteran is competent to give evidence about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence, namely, the Veteran's statements and testimony, in deciding whether the Veteran's assertions of a painful left knee scar due to utilization of the VA-prescribed knee sleeve.  

Indeed, a January 2008 VA treatment record reflects that the Veteran was given a hinged neoprene knee sleeve in January 2008.  Further, a May 2008 VA treatment record reflects that the Veteran reported that his knee brace "rubs really bad" and causes his skin to "break out."  See a May 2008 VA treatment record.  Moreover, a September 2009 private treatment record from Y.N.P, M.D. reflects that the Veteran had "red spots" on his legs, disagnosed as cellulitis.  See a September 2009 private treatment record from Y.N.P., M.D.  

However, the Board finds it crucial that neither the May 2008 VA treatment record nor the September 2009 private treatment record from Y.N.P., M.D. reflect the Veteran's complaints of irritation of his left knee scar, but rather the skin on his leg, in general.  Further, the March 2008 VA examination report, performed during a time when the Veteran was wearing the knee brace, is devoid of any complaints that the Veteran's knee brace irritated his scar.  As noted above, the Veteran specifically denied that his service-connected left knee scar was painful at that time.  See the March 2008 VA examination report.  

Based on the foregoing, the Board finds the Veteran is not credible regarding his assertions that his VA-prescribed knee brace caused his left knee scar to be painful.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994), (contemporaneous evidence has greater probative value than history as reported by the appellant).  In this case, the Veteran's recent statements that his service-connected left knee scar was painful due to his VA-prescribed neoprene knee sleeve are inconsistent with contemporaneous VA and private treatment records.  Accordingly, these recent statements are afforded little probative value.  

Accordingly, as the Veteran's service-connected left knee scar was not objectively found to be painful on examination at any time during the appeal period, an initial compensable evaluation is not warranted under Diagnostic Code 7804.

Other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Butts, supra.  However, the Veteran's scar is not located on her head, face, or neck; and has not been shown to be deep, cause limited motion, measure grater than 144 square inches, be unstable, or otherwise cause limitation of function of the affected part.  Accordingly, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 are not for application.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2008).  Accordingly, an initial compensable evaluation is not warranted under alternate diagnostic codes.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected disabilitiy decided herein.  The Board disagrees.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for a higher evaluation.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilitiy that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to a compensable initial evaluation for a service-connected left knee scar is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


